Citation Nr: 0433989	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  96-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as a residual of asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1958 
to December 1958 and on active duty from January 1963 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
asbestosis, to include a lung disorder.  

This claim was remanded in February 1998 and April 2001, for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran has a lung disorder, due to asbestos exposure in 
service.  In its Remands, the Board has been attempting to 
ascertain whether the veteran indeed could have been exposed 
to asbestos as he claimed, and requested among other things, 
that the appropriate source be contacted for information as 
to whether the service department could determine, based on 
its personnel, medical, and engineering records, if the 
veteran was at least as likely as not exposed to asbestos at 
the sites he reported.  For reasons unclear, this appears to 
have been interpreted by the source contacted, the National 
Archives, as a request to confirm the veteran's assignment to 
a particular ship.  It has long been known the veteran was 
assigned to the USS Bushnell, but what remains unknown, is 
whether the service department could determine, based on its 
personnel, medical, and engineering records, if the veteran 
was at least as likely as not exposed to asbestos on board 
that ship, or any other place of duty.  It may well be that 
this information is not available, in which case, that should 
be so stated.  Until such time as an answer to the question 
posed is obtained, however, Court precedent requires the 
effort continue to obtain the answer.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The National Personnel Records Center 
(NPRC), and/or any other organization 
deemed appropriate, should be contacted 
and requested to provide information 
regarding the extent to which the veteran 
may have been exposed to asbestos in his 
capacity as personnel clerk while 
stationed at the Naval Receiving Station, 
Flushing Avenue, Brooklyn, New York, from 
May 1963 to July 1964, and while 
stationed on the USS Bushnell between 
July 1965 to March 1966.  The appropriate 
entity also should be asked if the USS 
Bushnell was overhauled or underwent any 
type of yard work while the veteran was 
attached, and if so, whether crewmembers 
such as the veteran would have remained 
on board during such work.  Inquiry also 
should be directed to whether the 
overhaul/yard work performed would have 
exposed the crew, including office 
workers such as the veteran, to asbestos.  
The RO must document the requests for 
information and include all responses in 
the evidence of record, including 
negative replies.   

2.  Ensure that all notice and 
development required by the VCAA has been 
done.  The veteran should be specifically 
asked to submit any relevant evidence he 
has in his possession not already part of 
the record.   

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case and send it to the veteran 
and his representative.  Also provide an 
appropriate period of time for the 
veteran and his representative to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


